Title: To Thomas Jefferson from John A. Graham, 23 February 1823
From: Graham, John A.
To: Jefferson, Thomas


Most Venerable and Respected Sir
New york.
Feby 23d1823—
Permit me the honor of presenting you with the Inclosed Speach—as a Specimen of my Bar=talents—my love of liberty—and humanity—Should the sentiments therein contained meet with the Approbation of the Man, whose, dareing and luminous pen drew the declaration of American Independence—it would be more flattering to my feelings, than any one event, I have ever experienced in the whole course of a long life.I have nothing so good to add; as to assure you, I pray that you may long enjoy health, and happiness, without a Sigh; and that a tear may never fall upon your cheeks.I am—Most Venerable & Respected Sir, Your Most. Obt—Most Humbl SvtJohn A. GrahamNo 298—Broad=wayN. York